Citation Nr: 1810156	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active duty service from May 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston Salem, North Carolina.  

The Board remanded this case in June 2017 for further development and it has now been returned for appellate consideration.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

Obstructive sleep apnea first manifested many years after active service and is not shown to be related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a March 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist the Veteran declined to testify in support of his claim but lay statements from his ex-wife and service comrades are on file.  His service treatment records (STRs) and service personnel records are on file.  The Veteran has not reported having received any postservice evaluations or treatment from sources other than VA.  See VA Form 21-4138, Statement in Support of Claim, dated June 27, 2017.  All VA clinical records have been obtained, in compliance with the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded a VA nexus examination in 2013 and because it was deemed to be inadequate for adjudication purposes, another VA medical opinion was sought, also pursuant to and in compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The requested examination and opinion was obtained in 2017.  

Neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  



Background

The Veteran's STRs are negative for symptoms, signs, history, treatment, evaluations or complaints of sleep apnea.  

In March 1988 the Veteran filed a claim for VA disability compensation, which was denied in October 1988 because he failed to prosecute his claim by identifying the disability(ies) for which he sought compensation.  

A February 1991 VA outpatient treatment (VAOPT) shows that the Veteran had dependent edema of his legs of questionable etiology, and for which he was given Lasix.  An April 1991 VAOPT shows that he had nephrotic syndrome with progressive renal insufficiency.  Other VA clinical records in 1991 show that he had hypertension. 

The discharge diagnoses from VA hospitalization in February 1991 included hypertensive renal disease and nephrotic syndrome.  The discharge diagnoses from VA hospitalization in March 1991 included hypertension and nephrotic syndrome.  
During VA hospitalization in April 1991 for disability of his kidneys it was noted that he had been exposed to diesel and jet fumes during service.  The diagnoses included nephrotic syndrome and diffused proliferative glomerulonephritis.  

Subsequently, in November 1991 he clarified that he sought compensation for "kidney failure Jan. 1991" for which he had undergone VA hospitalization that month.  

Records received in 1993 reflect that the Veteran was rejected for re-enlistment in 1989 because of protein in his urine but contemporaneous records of his examination at that time were no longer available.   

On VA examination in May 1993 it was noted that shortly before service separation the Veteran had been given Penicillin for acute exudative pharyngitis, which had had had on several occasions during service.  He began having symptoms of renal problems in 1991.  The examiner stated that it was clear that during service the Veteran had had a streptococcal infection on one or more occasions, causing him to develop glomerulonephritis which caused the proteinuria for which he was rejected for re-enlistment in 1989.  

A July 1993 rating decision granted service connection for glomerulonephritis with arterial hypertension, and assigned an initial 30 percent disability rating.  

An August 2006 VAOPT record shows that a nephrology clinic note reflects that the Veteran reported that he slept with the head of his bed elevated.  

A June 2008 VAOPT record shows that it was noted that the Veteran's body mass index (BMI) was 41.7 and that an index of greater than 30 was associated with health risks which included osteoarthritis and sleep apnea.  He declined a sleep study evaluation which he understood was for an evaluation for hypertension and not solely to evaluate sleep function.  

On VA neurology examination in January 2009 for evaluation of headaches it was noted that the Veteran had worked as a respiratory therapist for ten years.  

A March 2011 VA neurology clinical note shows that the Veteran was evaluated for sleep apnea.  He had a history of apnea being witnessed, excessive daytime sleepiness, excessive fatigue, snoring, and waking up gasping or choking.  It was reported that a November 2010 polysomnogram yielded findings supporting a diagnosis of obstructive sleep apnea with hypersomnia, (which was later noted to be severe), and obesity.  Other VAOPT records in 2011 reflect that the Veteran had a long history of poor sleep.  

Several supporting lay statements were received in July 2011.  Two service comrades stated that during service on many occasions the Veteran snored loudly all night and there were times when he stopped breathing, which made others shake him to wake him up.  The Veteran's ex-wife reported that as long as she had known him the Veteran had trouble sleeping because he would choke at night and stop breathing.  

In statements in April and August 2011 statement the Veteran reported that he had had problems as to sleeping during service, always feeling tired, snoring loudly, and cessation of breathing, although he had not sought treatment because seeking treatment was frowned upon.  He now felt as if his airway was closed. 

A March 2013 VA Medical Opinion by VA staff physician was that, after a review of the record, the Veteran's sleep apnea was less likely as not incurred in or caused by reported lay accounts of snoring during service, and less likely as not or caused by exposure to petroleum products during service.  The rationale was that there was not a single complaint related to symptoms of sleep apnea during service, including no complaints of fatigue, sleepiness, or headaches.  Lay statements mentioned snoring (during service) but not all snoring was due to sleep apnea.  In the absence of any other symptoms, snoring was not considered to be sleep apnea.  There was no literature that supported that petroleum products produced sleep apnea.  

An August 1, 2017 letter from a VA Practical Nurse of a VA Sleep Apnea Clinic of a Neurodiagnostic Center reflects that the Veteran was recently diagnosed with moderate obstructive sleep apnea in November 2010.  He was currently treated with a CPAP therapy.  According to his history he had stated that he had been symptomatic for "several years" prior to the diagnosis.  

On VA examination in August 2017, by a physician's assistant, it was reported that the Veteran's relevant diagnosis was obstructive sleep apnea.  He reported witnessed apnea episodes from superiors while in the service.  He noted a long history of snoring but fatigue had also become a problem.  A sleep study had revealed sleep apnea.  He had used a CPAP device since 2010. 

In September 2017, in response to the query of whether it was it at least as likely as not (i.e., 50 percent or greater) that the current sleep apnea was either incurred during active service or otherwise causally related to active service, another VA physician's assistant opined that it was less likely than not that the Veteran's sleep apnea was incurred during active service or otherwise causally related to active service.  The rationale was that it was acknowledged that the Veteran had military service from 1985 to 1988, and the comments of a military superior and his ex-wife were noted.  However, it was still less likely than not related to service events or onset inservice because of the fact that there was a 22 year gap until there was a diagnosis made in 2010.  A "[p]rodromal" possibility was not equal to 50% or greater probability in this case in light of the diagnosis being made at such a distant time from service.  Therefore, there was no nexus.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Although the Veteran has reported that he had difficulty sleeping both during service and in the years after service, the earliest contemporaneous clinical evidence of sleep apnea does not antedate 2010, a point in time decades after his military service.  Even more significant is that this was several years after he was warned that his excessive Body Mass Index (BMI) was a risk factor for the development of multiple other physical problems, including sleep apnea.  The sleep study which was recommended at that time, in 2008, and which he declined was for evaluation of his hypertension and not solely to evaluate sleep function.  

Thus, the Board unfortunately finds that the Veteran's more recently related history of having sleep disturbance during service due to symptoms of sleep apnea, as opposed to his excessive BMI, cannot be deemed credible.  

Here, there is no supporting opinion of a private clinician.  The supporting evidence is limited solely to lay evidence and, thus, any finding of a nexus to military service is necessarily dependent upon the credibility of the reports of the Veteran, his ex-wife, and service comrades of continuous inservice and postservice symptoms which are consistent with sleep apnea as opposed to symptoms of simply sleep disturbance.  

While recognizing that the Veteran has work experience as a respiratory therapist, the negative opinions in this case have been rendered by a physician, and more recently by a physician's assistant, each of whom had a greater degree of education and training.  Indeed, other than the lay evidence of continuity of symptomatology, the evidence suggests that his heightened BMI is the most likely cause of his sleep apnea, particularly since he was warned of this prior to the earliest contemporary clinical evidence of sleep apnea.  The recent VA opinion did specifically consider the supporting lay statements but still opined that the sleep apnea was less likely as not related to military service, relying upon the absence of contemporaneous clinical evidence.  

In this regard, the credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).

Here, the Veteran has been receiving VA treatment since 1991, only three years after his military service, but there is no clinical evidence of sleep apnea until 2010, twenty years after he began receiving VA treatment and his discharge from service.  If he had had sleep apnea during that two decade period in which he was receiving VA treatment, it would be expected that the clinical notes would reflect this.  However, they do not.  Rather, the VA clinical records only reflect problems with sleep apnea after the Veteran's BMI became excessive.  

Therefore, the Veteran's statements regarding alleged continuity of symptomatology are inconsistent with the contemporaneous medical records, and the Board finds the Veteran's and supporting statements are thus not consistent and, so, are not credible.

The recently obtained medical opinion found that a "[p]rodromal" possibility was not equal to 50% or greater probability in this case in light of the diagnosis being made at such a distant time from service.  A 'prodrome' is "a premonitory symptom or precursor; a symptom indicating the onset of a disease.'  [DORLAND'S ILLUSTRATED MEDICAL DICTIONARY [hereinafter DORLAND'S] 2014 (32d ed. 2012)] at 1522."  Brown v. Shulkin, No. 17-0287, slip op. at 1, footnote 4 (U.S. Vet. App. Aug. 14, 2017) (nonprecedential memorandum decision).  Reasonably interpreted, the opining clinician was referring to the lay statements that the Veteran had snoring, fatigue, and putative cessation of breathing during sleep.  Thus, in compliance with the remand, the recently obtained medical opinion did considered the supporting lay evidence in this case but simply found it to be lacking.  

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for sleep apnea until 2010, more than two decades after military service.  Since the Veteran was well aware of potential entitlement to VA benefits when he filed a claim for service connection in 1988 it would be reasonable to expected that if he had had sleep apnea or noticed symptoms of sleep apnea in 1988, that he would at that time have filed a claim for service connection for sleep apnea.  However, he did not and this suggests that he did not have or believe that he had sleep apnea at that time.  Moreover, he has not proffered any reason for not having filed a claim for service connection for sleep apnea when he filed his initial claim for service connection in 1988.  

The Board, however, finds in the instant case that the combination of the lack of treatment for sleep apnea during service; not having sought treatment or disability compensation for sleep apnea immediately after service; and the fact that his post-service clinical records are negative for any findings of sleep apnea for many years after service discharge, to be persuasive evidence against the claim.  

The Veteran may believe that the claimed sleep apnea is related to active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions).  

The complexity of diagnosing the nature and etiology of the Veteran's current sleep apnea is shown by the absence of contemporaneous clinical or lay evidence until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim.  

Therefore, the Board finds that because the Veteran's chronic obstructive sleep apnea was first manifested decades after active service and is not related to any disease, injury, or incident of military service, service connection is not warranted.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


